Name: 1999/147/ECSC, Euratom: Commission Decision of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of an amending protocol to the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4333) (Text with EEA relevance)
 Type: Decision
 Subject Matter: Europe;  European construction
 Date Published: 1999-02-26

 Avis juridique important|31999D01471999/147/ECSC, Euratom: Commission Decision of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of an amending protocol to the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4333) (Text with EEA relevance) Official Journal L 051 , 26/02/1999 P. 0214 - 0214COMMISSION DECISION of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of an Amending Protocol to the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4333) (Text with EEA relevance) (1999/147/ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Whereas the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, (hereinafter referred to as the 'Europe Agreement`) was signed in Luxembourg on 10 June 1996;Whereas the ratification procedure of the Member States, the Commission and the Republic of Slovenia is completed;Whereas, due to the delay in the signature of the Europe Agreement and the consequent delay in the entry into force of the Interim Agreement, on 1 January 1997, it is necessary to change the time reference in Article 132 of the Europe Agreement so that all reference to the year '1996` under Article 132 of the Europe Agreement should be replaced by '1997`, date of the entry into force of the Interim Agreement;Whereas it is necessary to replace the original Protocol 4 on Rules of Origin of the Europe Agreement with the new Protocol 4, which was annexed to the Interim Agreement;Recognising the crucial importance of trade in the transition to a market economy;Bearing in mind the willingness of the Community to accelerate its efforts to open up its markets for products of Slovenian origin;Bearing in mind the objectives of the Europe Agreement and, in particular, those referred to in Article 1 thereof;Having consulted the ECSC Consultative Committee and with the assent and approval of the Council (1),HAS DECIDED AS FOLLOWS:Sole ArticleAn amending Protocol to the Europe Agreement between the European Community, the European Coal and Steel Community, the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, is hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.The texts of the Amending Protocol is attached to this Decision (2).Done at Brussels, 21 December 1998.For the CommissionHans VAN DEN BROEKMember of the Commission(1) The ECSC Consultative Committee was consulted on 24 October 1996.(2) See page 208 of this Official Journal.